OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. HERNANDEZ,
CON LA QUE ESTÁ CONEORME EL JUEZ ASOCIADO SR. ALDREY. ’
La Sucesión de Miguel Criado y Blas, constituida por sus hijos naturales reconocidos Rosa, Aurora, María y Miguel Criado y Rodríguez, representados los dos últimos como me-nores de edad por su madre natural Rosa Rodríguez de la Torre, presentó demanda ante la Corte de Distrito de Ponce contra Angel y Manuel Martínez Caballero, con súplica de que se declarara nula cierta escritura de adjudicación en pago otorgada por Pedro José Alvarado como albacea testamen-tario de Miguel Criado y Blas a favor de los demandados, y nula también su inscripción en el registro, decretando que la sucesión demandante es la única dueña en absoluto domi-nio de las fincas adjudicadas y condenando a los demandados a que las restituyan a los demandantes y paguen a éstos la *342suma de $18,000 en concepto de indemnización de daños y perjuicios, con imposición a los demandados de costas, des-embolsos y honorarios de los abogados de los demandantes.
Celebrado el juicio la corte dictó sentencia en 27 de julio de 1913 declarando sin lugar la demanda por estimar que no era nula la adjudicación en pago hecha por el albacea a favor de los demandados y por haber prescrito la acción ejerci-tada de acuerdo con el artículo 1268 del Código Civil, contra cuya sentencia interpuso la representación de la sucesión de-mandante recurso de apelación para ante esta Corte Suprema.
Los hechos según resultan de la demanda y de la contes-tación, de las pruebas practicadas en el juicio y de las admi-siones de ambas partes consignadas en el escrito de expo-sición del caso, son los siguientes:
Io. Miguel Criado y Blas falleció en el año 1903 dejando como sucesores o herederos del mismo a cuatro hijos naturales reconocidos procreados en Sosa Rodríguez de la Torre, nom-brados Rosa, Aurora, María Manuela y Miguel, y nacidos respectivamente en los años de 1887, 1889, 1894 y 1897.
2o. Ocurrió el fallecimiento de Miguel Criado y Blas bajo testamento otorgado en Madrid, España, en 20 de septiembre de 1903, cuya cláusula duodécima que es la atinente al caso, dice literalmente así:
“Duodécima. — Nombra sus albaceas testamentarios, contadores-par-tidores y comisarios, a su hermano Don Manuel Antonio Criado, prin-cipalmente por lo que respecta a los bienes de España, y a Don Pedro José Alvarado, vecino de Barros, barrio de Bauta, de Puerto Rico, y a Doña Rosa Rodríguez, vecina de Juana Díaz, barrio de Hato Puerco Arriba, a los tres juntos e insolidum, facultándolos para incautarse de sus bienes, liquidar cuentas, fijar saldos, representar a la testa-mentaría en juicio y fuera de él, retirar y constituir depósitos, impo-siciones y saldos de cuentas corrientes, vender bienes si necesario fuere para, atenciones de su misma testamentaría y practicar todas las operaciones de ésta extrajudicialmente, pues prohíbe en absoluto toda intervención judicial que no sea estrictamente indispensable, con pró-rroga del término legal del albaceazgo por un año más si lo necesi-taran.”
*343Por escritura pública No. 76 otorgada en la villa de Juana Díaz a 6 de abril de 1905 ante el notario don Felipe Rodrí-guez, Pedro José Alvarado y Rivera en su calidad de albacea testamentario del finado Miguel Criado y Blas, según la cláu-sula testamentaria qne dejamos transcrita y qne también se inserta en dicha escritura, adjudicó a los demandados Angel y Manuel Martínez Caballero en pago de un crédito de $5,261.08, cuatro fincas rústicas del haber hereditario, las que. se describen en el mismo documento.
En la fecha de la adjudicación en pago de' qne se deja hecho mérito, 6 de abril de 1905, ninguno de los herederos de Miguel Criado y Blas, hoy demandantes, había llegado a la mayoría de edad y la escritura se otorgó sin intervención de dichos herederos, ni de la autoridad judicial.
Ambas partes, demandante y demandada, están conformes en que la única cuestión a resolver en el presente caso es la, de si un albacea que ha sido autorizado por. el testador para vender bienes si necesario fuese para atenciones de su testa-mentaría tiene facultad para adjudicar bienes inmuebles del mismo a un acreedor en pago de deuda sin otra formalidad que el mero otorgamiento de escritura, estando interesados en la herencia menores de edad, y si en su consecuencia es nula o no la escritura de adjudicación de que se trata.
Para mejor precisar los términos del judicial debate, pa-récenos que la cuestión a considerar y resolver es la de si un albacea autorizado para vender bienes del testador puede ha-cerlo sin intervención de los herederos interesados, pues si esa intervención en términos generales no es necesaria, innecesaria sería también la intervención judicial cuando haya herederos menores de edad.
El artículo 875 del Código Civil Revisado, marca la regla o norma que ha de servir para determinar en principio las facultades .de los albaceas, en los siguientes términos:
“Artículo 875. — Los albaceas tendrán todas las facultades que *344expresamente les baya conferido el testador, y no sean contrarias a las leyes.”
Para el caso de que el anterior precepto no pueda tener aplicación, el artículo 876 establece cuáles hayan de ser las facultades de los albaceas:
“Artículo 876. — No habiendo el testador determinado especial-mente las facultades de los albaceas, tendrán las siguientes:
“ ‘1. Disponer y pagar los sufragios y el funeral del testador con arreglo-a lo dispuesto por él eíi el testamento; y en su defecto, según la costumbre del pueblo.
“2. Satisfacer los legados que consistan en metálico, con el cono-cimiento y beneplácito del heredero.
“3. Vigilar sobre la ejecución de todo lo demás ordenado en el testamento, y sostener, siendo justo, su validez en juicio y fuera de él.
“4. Tomar las precauciones necesarias para la conservación y ■custodia de los bienes, con intervención de los herederos presentes. ’ ’
Como adición y complemento del artículo 876, viene el 877:
“Artículo 877. — Si no hubiere en la herencia dinero bastante para el pago de funerales y legados, y los herederos no lo aprontaren de lo suyo, promoverán los albaceas la venta de los-bienes muebles; y no alcanzando éstos, la de los inmuebles, con intervención de los herederos.
“Si estuviere interesado en la herencia algún menor, ausente, corporación o establecimiento público, la venta de los bienes se hará con las formalidades prevenidas por las leyes para tales casos.”
Dicho artículo 877 es aplicable al caso a que se refiere el artículo 876, es decir, cuando los albaceas obran por mera auto-rización de la ley, pero no al caso previsto en el artículo 875, •o sea, cuando obran con facultades expresas del testador.
El precepto del artículo 875 es general y absoluto y no le afecta otra condición que la de que las facultades conferidas por el testador al albacea no sean contrarias a las leyes. No existe ley alguna que ordene que en la venta de bienes in-muebles que haga el albacea, facultado para ello por el tes-*345tador, deban intervenir los herederos, y por tanto la falta de ■esa intervención no es contraria a la ley.
Comentando Manresa el artículo 901 del Código Civil es-pañol, 875 del nuestro, se expresa en los siguientes términos;
“La voluntad del testador es ley preferente en la materia * * *
“El testador, al facultar la venta de bienes, así como puede determinar su objeto, puede también fijar su forma a los requisitos con que ha de llevarse a efecto; puede exigir subasta pública o que intervengan los herederos, o que medien otras formalidades; mas si faculta en absoluto para enajenar todos los bienes o una parte de ellos, sin añadir limitación alguna, el albaeea puede enajenar en la forma que crea más conveniente, sin que pueda exigirse la intervención de los herederos, ni el requisito de la subasta, ni otra formalidad alguna, cuando éstos sean voluntarios. El artículo 903 (877 del revisado) no es aplicable, porque en él venden en realidad los herederos con inter-vención del albaeea que no recibió facultades especiales del testador, mientras que los herederos son extraños al acto cuando el testador autoriza expresamente al albaeea para vender, sin limitar su autori-zación.” 6 Manresa, Código Civil, 752, 754 y 755.
Y no cabe deducir que según el ilustrado comentarista, cuando los herederos son forzosos- es necesaria su intervención en la venta, pues el mismo Manresa, tomo 6, página 756, dices
“No quebrantando la facultad ningún precepto de derecho escrito, es ley la voluntad del testador. Así lo establece la sentencia de 27 de enero de 1896, confirmando la doctrina del artículo 901 (875 del revisado). La facultad de vender para pago ele deudas, oto puede decirse contraria a las leyes por el solo hecho de existir herederos forzosos. Sólo después de pagadas las deudas se fija la legítima y la porción libre si resultase algún perjuicio a los herederos forzosos por haberse vendido los bienes por menos de su valor, podrían, como afirma el Sr. Eseosura en sus comentarios a la Ley Hipotecaria, rein-tegrarse con la parte libre, o en último término, reclamar contra los albaeeas o ejercitar las acciones que estimasen convenientes para la reparación del perjuicio.”
La sentencia del Tribunal Supremo de España de 27 de ■enero de 1896, citada por Manresa, establece que para de-terminar las facultades y, por tanto, la personalidad de los *346albaceas testamentarios, bay qne estar a la' voluntad del tes-tador.
Los señores Galindo y Escosura, ilustrados comentaristas-de la legislación hipotecaria, sostienen la misma doctrina en. los.' siguientes términos:
“¿Puede sostenerse que tal facultad (la de enajenar para pago de deudas que con tanta frecuencia se concede a los albaceas) es con-traria a las leyes?
“Si sólo bay herederos voluntarios, desde luego puede asegurarse que no, porque sólo lo son en virtud de la voluntad del testador, a, ]a que en absoluto han de estar sometidos. (Y. Resolución de 5 de noviembre, 1887, y 16 de septiembre 1890.)
“Si hay herederos forzosos, no es tan llano decirlo. La resolu-ción de 30 de mayo, 1893, del Ministerio de Ultramar, declara que no es inscribible la escritura otorgada por el albacea facultado para vender, si no ha intervenido el heredero; y se funda en que si bien el artículo 901 del Código Civil (875 del revisado) establece que los-albaceas tendrán todas las facultades que el testador les haya con-ferido, el mismo artículo consigna la limitación de que no sean eonr trarias a las leyes y lo es la de vender sin intervención del heredero-forzoso. Esta última afirmación no se prueba, puesto que no se dñc&-a qué precepto legal es contraria.
“Lo único alegable es que al hacer uso de tal facultad, puede el albacea perjudicarle en su legítima, no debida a la voluntad del tes-tador, sino a la ley, que no consiento se imponga sobre ella gravamen,, ni condición, ni sustitución de ninguna especie.
“Este argumento pierde su fuerza con sólo considerar que para, fijar la legítima, hay que atender al valor de los bienes que quedaron a la muerte del testador, con deducción de las deudas y cargas. (Arts.. 813 y 818.)
“Luego si la legítima es la porción que al heredero forzoso corres-ponde en la herencia después de deducidas las deudas, no puede soste-nerse que la facultad que el testador confiera al albacea para vender-fincas con que atender al pago de las deudas, sea un gravamen, ni condición, ni sustitución de ninguna especie impuestos sobre la le-gítima.
“Esta sólo da derecho a la porción en que consista; no a impedir que se enajenen bienes para pago de deudas, ni a que esto se haga sin su intervención, cuando el testador no ha querido, ni a que el pago se verifique en determinados bienes; y prueba de ello es qué *347los artículos 1056 y 1057, autorizan al testador, no sólo para hacer por sí mismo y en acto entre vivos y por última voluntad la parti-ción de sus bienes, y basta para disponer que se entregue en metálico la porción legítima a determinados hijos, sino para encomendar a cualquiera persona la simple facultad de hacer la partición, y los herederos habrán de estar y pasar por ella en tanto que no perjudique a las legítimas.
“Tal es nuestro modo de pensar, conforme en todo con la direc-ción de los Registros, que en el tercer Considerando de la resolución de 10 de mayo de 1890, sienta la doctrina de que- la facultad conce-dida a los albaceas de vender bienes para pago de deudas, no es con-traria a las leyes, haya o nó herederos forzosos.” Galindo y Esco-sura, Legislación Hipotecaria, Tomo 2°., páginas 73 a 75, edición de 1903.
Los artículos 813, 818,1056 y 1057, del Código Civil español citados por Galindo y Escosura son los 801, 806, 1023 y 1024 del código revisado.
En la resolución de 10 de mayo de 1890, la Dirección General de los Registros de España declaró que no era inscri-bible una escritura de venta de bienes inmuebles otorgada por un albacea o testamentario nombrado por el testador con las facultades necesarias para ejecutar su última voluntad, incluso para vender lo que fuere preciso con objeto de satis-facer las deudas del testador y practicar las operaciones de partición.
En ese recurso se sostuvo la improcedencia de la inscrip-ción por no baber intervenido los herederos del testador en la escritura de venta, y la Dirección General de los Regis-tros desestimó ese motivo y declaró que la venta no era ins-cribible ínterin no se acreditara que se verificó la venta para pago de deudas del testador, estableciendo como fundamentos de su resolución: que habiendo ocurrido el fallecimiento del testador * * * con posterioridad a- la vigencia del Có-digo Civil, los albaceas nombrados por aquél deben some-terse en el ejercicio del cargo a las prescripciones del Código, según se deduce de sus disposiciones transitorias; que el artí-*348cilio 901, antes citado, (875 del revisado) declara que los al-baceas tendrán todas las facultades que expresamente les baya conferido el testador y no sean contrarias a las leyes; que a la facultad conferida al albacea * * * de vender los bienes para pago de deudas, baya o no herederos forzosos, no debe ponérsele otro límite al uso de la misma que el que le baya puesto el testador; y que en el caso que ba dado origen al recurso no acredita el albacea, por más que lo asegure, que la venta se verifica para pago de deudas, circunstancia precisa para decidir si obra o no en el uso de la facultad que le fué conferida.
Como se ve, según la resolución de 10 de mayo de 1890 el ejercicio dé la facultad de vender bienes otorgada al albacea no tiene otra limitación que la que le baya puesto el testador, y por tanto cuando éste no exige que intervengan los here-deros en la venta la intervención no es necesaria, si bien el albacea debe acreditar que en el uso de aquella facultad se atemperó a la voluntad del testador.
De dicha resolución se aparta la posterior de 80 de mayo de 1895, que impugnan G-alindo y Escosura y que la parte apelante copia íntegra en su alegato escrito para sostener su contención. Esa resolución establece que está bien justi-ficada la denegatoria de la inscripción de la escritura de venta otorgada por un albacea que si bien tenía la facultad de vender por el testamento, prescindió de la intervención que para ello necesitaba legalmente del heredero forzoso que sucedía al cau-sante y que .según parece resultar del expediente, se hallaba además ausente, sin que fuere posible que se amparase el al-bacea en el precepto del artículo 901 del Código Civil, sólo porque establece que los albaceas tendrán las facultades que les confiera el testador, pues el mismo precepto establece la expresa limitación de -que no han de oponerse a la ley, y reco-nociendo ésta en el heredero forzoso, por lo que respecta al caso discutido, un derecho anterior e independiente a todo tes-tamento, cuanto en él se oponga, limite, contradiga o perju-*349dique ese derecho, una vez reconocido no puede prevalecer igualmente sin su intervención en la forma que según los casos se haya establecido.
Nos parecen atendibles las razones que aducen G-alindo y Escosura para impugnar la resolución de 30 de mayo de 1895, y prestamos nuestra adhesión a la anterior de 10 de mayo de 3890 por estar más conforme con la letra y espíritu de la ley y con la naturaleza del albaceazgo. Y robustece nuestra opinión el sabio catedrático español, Sánchez Román, quien en su obra de Derecho Civil se expresa así:
“Esta facultad de enajenar, concedida en términos absolutos, todos o parte de ios bienes sin determinar formas, requisitos, ni inter-venciones de otras personas, autoriza al albacea para enajenar en cual-quier forma y sin que sean precisos el conocimiento, beneplácito, ni intervención de los herederos, porque estos requisitos, a que se refieren los artículos novecientos dos y novecientos tres, corresponden al régi-men legal y subsidiario del albaceazgo en defecto del voluntario libremente establecido por el testador y regulado por el principio general del artículo 901, que proclama la supremacía de la voluntad del testador en punto a facultades de los albaceas, siempre que Jas que confiera a éstos no sean contrarias a las leyes, cuya medida consiste en que se repute que los albaceas puedan hacer todo lo que podría hacer el testador por sí mismo, si el testador les faculta expre-samente para ello, bajo un criterio de completa libertad y sin más. limitación que las prohibiciones legales.” 6 Sánchez Román, 1426.
Y no favorece Scaevola la teoría de la parte apelante. Los conceptos que de Scaevola se transcriben fueron emitidos como interpretación al 2o. apartado del artículo 903 del Código Civil español (877 del revisado) y como resolución a la cuestión planteada sobre la intervención que deban tener los padres en la venta hecha por los albaceas cuando representen a hijos menores de edad. 15 Scaevola, Código Civil, 480. En el caso a que se refiere Scaevola nosotros opinamos con él que es ne-cesaria la intervención judicial en la venta; pero como el mismo Scaevola, comentando el artículo 901 del Código Civil español (875 dél revisado), parece mostrar su conformidad *350con la resolución ele la Dirección General de los Eegistros de 30 de mayo, 1895, debemos añadir qne esa actitud no está con-forme con la que adopta al ocuparse de las formalidades qne han de llenar los albaceas para la venta judicial de bienes hereditarios cuando llegue el caso previsto en el artículo 903 del Código Civil español (877 del revisado) pues después de describir esas formalidades concluye expresándose en los si-guientes términos:
“Por último él mismo orden de colocación de los artículos 901, 902 y 903, y la amplitud de importancia que debe otorgarse siempre a toda manifestación del testador autorizan a afirmar que las reglas especiales enumeradas sobre venta de bienes hereditarios, no regirán cuando el albacea fué autorizado en testamento para vender bienes de la herencia. Ya la sentencia de 28 de junio de 1882, según diji-mos, dejó declarado que la Ley 62, Título XVIII, Partida 3a., si bien establece el principio de que las ventas que otorguen los alba-ceas hayan de ser en almoneda, porque non se pueda M facer engaño, esto solamente se entiende en los casos ordinarios de albaceazgo y no en los en que el testador autoriza a sus albaceas con facultades extraordinarias y prescribe el modo en que han de venderse sus bienes para el cumplimiento de su voluntad, única norma a que deben subordinarse sus actos.” 15 Scaevola, Código Civil, 487.
El albaceazgo constituye por su naturaleza un verdadero mandato a cuyas condiciones deben acomodarse los albaceas en todo lo que no se halle particularmente regulado, según sentencia del Tribunal Supremo de España de 24 de febrero de 1905, teniendo los albaceas el carácter de mandatarios del testador en cuanto atañe al cumplimiento de su cometido, según sentencia anterior del mismo tribunal de 17 de abril de 1900. La venta de bienes de menores, en la fecha en que se verificó la adjudicación de cuya nulidad se trata, o sea, en 6 de abril de 1905, se hallaba particularmente regulada por el artículo 229 del Código Civil' entonces vigente, cuando dicha venta se hacía por los padres, o por el artículo 282 dei mismo código si había de hacerse por el tutor; pero si la venta había de hacerse por albacea expresamente au-*351torizado por el testador para vender, no aparece en diclio •código precepto, algnno a que deba sujetarse el albacea, por más que cuando el testador no le baya conferido expresamente aquella facultad necesitará para la venta de la intervención •de los herederos y en su caso de la autorización del poder judicial. Nos referimos a los artículos 875, 876 y 877 que de-jamos transcritos. Las Leyes de Partidas y la jurisprudencia del Tribunal Supremo de España interpretando-esas leyes no son de aplicación al presente caso en cuanto se opongan a los preceptos del Código Civil que son los que deben regularlo.
Remontándonos a' doctrina de la Dirección General de los Registros de España anterior a la vigencia del Código 1 i vil encontramos que dicha dirección por resolución de 18 de oc-tubre de 1869 establece la doctrina de que si bien la ley 62, Título XVIII, partida 3a., ordena que la venta que_ hagan los albaceas sea en pública subasta, esa regla general no se ex-tiende a los casos en que la voluntad del testador haya po-dido disponer otra cosa, por ser ley en materia de testamentos, y diciéndose en la cláusula 7a. del otorgado por el Marqués de Algorfa que daba facultades a sus albaceas para proceder a la venta de los bienes que fuese necesaria para la división del caudal, así muebles como inmuebles, sin que autoridad ni persona alguna pudiera entrometerse en ello a pretexto de que-rer tomar cuentas u otro motivo, está fuera de toda duda qiie el albacea piído vender sin pública almoneda como lo com-prueba la sentencia de 17 de enero de 1866.
Obrando como obra el albacea en representación del tes-tador, cuando éste le faculta para vender bienes del mismo sin exigir la intervención de los herederos, no cabe exigir la intervención como requisito necesario para la venta. El al-bacea es una prolongación o continuación de la personalidad del testador y no es posible imponerle condiciones que el tes-tador no le impuso para ejecutar aquellos actos a que expre-samente le autorizó.
En el presente caso el testador Miguel Criado y Blas auto-*352rizó a sus albaceas, entre éstos a Pedro José Alvarado, para incautarse de sus bienes, liquidar cuentas, fijar saldos, re-presentar a la testamentaría en juicio y fuera de él, retirar y constituir depósitos, imposiciones y saldos de cuentas co-rrientes, vender bienes, si necesario fuere, para atenciones de su misma testamentaría y practicar todas las operaciones de ésta extrajudicialmente, prohibiendo en absoluto toda inter-vención judicial que no sea estrictamente indispensable.
El testador Miguel Criado y Blas, al facultar expresa-mente a sus albaceas para vender bienes si necesario fuere para atenciones de su testamentaría, no estableció excepción alguna entre bienes muebles, semovientes o inmuebles, y la necesidad de la venta quedaba a la apreciación de los albaceas, sin más restricción que la de que babía de hacerse para aten-ciones de su testamentaría. Y “por testamentaría, voz de-rivada de testamento,” como dicen los Sres. Manresa y Reus, “se entiende todo lo que se refiere a la ejecución de las últi-mas voluntades: así es que se da este nombre a la reunión de los albaceas testamentarios; al conjunto de documentos y demás papeles que son necesarios para dar cumplimiento a la. Voluntad del testador; a las diligencias y operaciones que extrajudicial y privadamente practican los ejecutores testa-mentarios o los mismos herederos para el inventario, avalúo, pago de deudas y legados, liquidación y división de la he-rencia, y para la ejecución de lo demás que haya ordenado el testador; y por último a las actuaciones judiciales que con este mismo objeto se promuevan alguna vez de oficio y otras veces a instancia de parte legítima.” Entre las .aten-ciones de la testamentaría de Miguel Criado y Blas estaba preferentemente comprendido el pago de las deudas, pues mientras éstas existieran no podía haber herencia. “La he-rencia,” dijo el Roy Sabio, “es la heredad, e los bienes, e los derechos de algún finado, sacando ende las debdas que debía e las cosas que y fallaren agenas. ’ ’
De todos modos para determinar la voluntad del testador *353Miguel .Criado y Blas respecto de las facultades de sus al-baceas, invocamos el artículo 683 del Código Civil, que dice así: “Toda disposición testamentaria deberá entenderse én el sentido literal de' sus palabras, a no ser que aparezca cla-ramente que fué otra la voluntad del testador. En caso de. duda se observará lo que parezca más conforme a la intención, del testador, según el tenor del mismo testamento,”
La extención .que damos a las facultades • expresamente conferidas por el testador a los albaceas.no destruye el sis-tema puesto en vigor por el Código Civil, especialmente por las disposiciones generales contenidas en sus artículos 664c& al 669. Esas disposiciones no están en contradicción con el concepto que bemos formado del albaceazgo voluntario esta-blecido por el testador y regulado por el artículo 875 del Código Civil. El precepto contenido, en el artículo 665 según el cual los derechos a. la sucesión de'una persona se transmiten desde el momento de su muerte, no obsta a que esos derechos se transmitan a los herederos co.n las cargas que los afectan y con las condiciones impuestas por el testador,, siempre que no perjudiquen la legítima de. los herederos forzosos. - La facultad de vender otorgada a ■ un ■ albacea no perju-dica por-sí. -la legítima de. los. herederos forzosos.
Ciertamente .que.-la parte demandante' alegó en la demanda qne-la suma pagada, a los demandados no era debida, que da adjudicación fué obtenida-mediante presentación .de un do cu mentó..falso que jamás fué suscrito ni otorgado por'el difunto Miguel Criado y Blas, y que las-'fincas adjudicadas en pago valían en.6-de abril de 1905, fecha.- de ,1a adjudicación,- por lo menos $10,0.00; pero- en el escrito de exposición del caso s-e hizo -constar que la demandante acepta-la-'conclusión : a que llegó la corte de Ponce en lo que respecta: a. la autenticidad dei documento que sirvió de base para la .adjudicación, y por tal razón ambas partes acordaron omitir en dicha exposición la prueba presentada por demandante y demandado.sobre aquel extremo incluyendo única y sustancialmente la aportada so-*354•bre la falta de facultad del albacea Pedro José Alvarado para adjudicar bienes de la sucesión demandante en pago de deU-flasj' siendo menores de edad los miembros de la sucesión, sin tener el debido permiso de la corte de distrito correspon-diente; y en su: alegato escrito, como dijimos al principio, la ■parte apelante limita :la" cuestión legal materia del recurso a consideraf'y résolver si la escritura de adjudicación de 6 de abril de 1905 es muía por la sola razón de no haber inter-venido en ella.los herederos menores de edad de Miguel Criado y Elas y dejáclose de cumplir los requisitos prevenidos por la ley para la enajenación de bienes inmuebles de menores, siendo ■por tanto ajena al judicial debate cualquier otra cuestión que pudiera derivarse de las alegaciones de la demanda.
La- adjudicación se hizo para el pago de una deuda legí-tima y debida por Miguel Criado y Blas, o sea, para cubrir urna atención de su testamentaría, y estando facultado expre-samente el albacea para vender con ese fin bienes del testador, la adjudicación fué legal, válida y eficaz en derecho por ha-berla llevado a cabo el albacea Pedro José Alvarado y Rivera dentro de los poderes que para ello le confirió el testador en la cláusula 12a. del testamento.
En el caso de Martínes v. El Registrador de la Propiedad de Caguas, 15 D. P. R. 70, resuelto gubernativamente por esta corte en 8 de febrero de 1909, vino en apelación a esta Corte Suprema una nota del mencionado registrador que denegaba la inscripción de la escritura de 6 de abril de 1905, la misma ac-tualmente impugnada de nulidad, porque ‘ ‘Don Pedro José Ai-varado, en su carácter de albacea particular nombrado por el testador Don Miguel Criado Blas, había enajenado las fincas a Don Angel Martínez y Caballero y Don Manuel Martínez y Caballero en pago de deudas en la testamentaría del cau-sante Sr. Criado, sin que concurrieran en el acto del otorga-miento los herederos del mismo a prestar su consentimiento; ’ ’ y dicha nota fué1 revocada ordenándose la inscripción denegada porque las deudas contraídas por el testador deben pagarse *355siempre antes de reconocerse como existente la- herencia, y porque nó discutiéndose ni negándose por el Begistrador de la Propiedad de Caguas la existencia de la deuda ni que las fincas adjudicadas en pago hubieran pasado a la propiedad de los verdaderos acreedores que otorgan carta de pago por saldo de la deuda en cuestión, la enajenación así realisada sin la concurrencia de los herederos forzosos no contraría ningún precepto legal prohibitivo y por consiguiente la escritura pre-sentada al registro en tales condiciones debía inscribirse.
Aunque esa resolución, como pronunciada en un- recurso gubernativo sin las formalidades de un juicio, no constituye cosa juzgada sobre la cuestión que hoy se debate, no encon-tramos razón legal bastante para desautorizarla y por tanto sostenemos la misma doctrina en ella consignada, reforzada por las razones que dejamos expuestas.
También invoca la parte apelante en apoyo del recurso, como decisiva del caso, la jurisprudencia establecida por la Corte Suprema de los Estados Unidos en el caso de Longpré v. Días, 237 U. S. 512. En ese caso la adjudicación no fué hecha por un albacea facultado para vender, y por tanto la enaje-nación estaba sujeta a los requisitos y formalidades que la ley previene para la venta de los bienes de menores, cuando se haga por los padres o por el tutor.
Sostiene finalmente la parte apelante que la ley aplicable al caso es la de Procedimientos Legales Especiales, aprobada en marzo 9 de 1905, por haberse otorgado la escritura de ad-judicación en abril siguiente, e invoca para sostener la nu-lidad de la dicha escritura el artículo 25 de dicha ley, que dice así:
“Artículo 25. — Cuando todos o algunos de los herederos estén ausentes y no tengan representante legítimo en la jurisdicción del último domicilio de la persona finada, o lugar donde radiquen sus bienes, o cuando un heredero o legatario sea menor o esté incapaci-tado, será necesaria la administración judicial de los bienes del testador. ’ ’
*356Sin qne entremos a considerar si en un caso como el pre-sente en que el testador prohibió para el arreglo de su tes-tamentaría toda intervención judicial que no fuera estricta-mente indispensable es o no aplicable dicho artículo, opina-mos que aun en el supuesto afirmativo, ese artículo no deroga los preceptos de la sección 11a., Capítulo II, Título III, Libro III, del Código Civil, que lleva por epígrafe “De los albaceas o testamentarios,” máxime previniendo el artículo 49 de la expresada ley que “se cumplirá todo lo que hubiere dispuesto el testador sobre la administración de su caudal basta entre-garlo a sus herederos, ” y en el presente caso entre las dispo-siciones del testador figura la facultad concedida a los al-baceas de vender bienes si necesario fuere para atenciones de su testamentaría.
Habiendo llegado a la conclusión de que el albacea auto-rizado on términos absolutos para vender bienes del testador puede hacerlo sin la intervención de los herederos, sean éstos necesarios o voluntarios, mayores- o menores de edad, surge como' consecuencia -lógica la de’’ qne cuando hay menores de edad, como en el presente- caso; no-' es necesario que se llenen los requisitos y formalidades que la ley previene para cuando se vendan bienes inmuebles de menores por sus padres' o tu-tores. Quien vende es el albacea corno mandatario del tes-tador y no en representación de- los menores'.
Careciendo como carece de acción la parte demandante, huelga discutir la excepción de prescripción alegada' por, la parte demandada.
Por las razones expuestas es de confirmarse la sentencia apelada.'